DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Acknowledgment is made of the preliminary amendment filed 10/7/2020.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Regarding claims 1, 8, and 16, the limitations regarding the fortification component and how it's disposed is unclear (being recited as both as a component of the 'base inflation fluid' and as a component of a 'coating disposed on a surface of a structure').  This can lead one of ordinary skill in the art to interpret them as contradictory dispositions.  It seems like the embodiment that is described by claim 15 must be present (where the component starts as a coating but is solvated into the base fluid at some point during or after inflation).  Clarification is recommended as far as what other embodiments can satisfy this limitation.  	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 16, the limitation "the fortification component being configure to reduce a threshold for inducing plasma formation in the fortified balloon inflation fluid compared to the base inflation fluid" is unclear since the generation of "plasma" and the exact thresholds used is not well-defined in the art and may depend on other factors such as an applied voltage or laser intensity.  It would be indefinite to one of ordinary skill in the art to ascertain the metes and bounds of determining plasma thresholds between two or more types of fluid.  A search for "plasma" in the context of electromagnetic energy transfer (shockwave therapy, arc generation, or pressure wave generation) and a search within the specification of the instant application do not yield insight as far as determining thresholds for plasma formation or the point at which plasma is formed.
Regarding claims 13 and 14, the term "sub-millisecond pulses" is generally interpreted as range that is below 1/1000 of a second or in other words above a frequency of 1000Hz.  The recited range of "at least 1 Hz" contradicts the term "sub-millisecond pulses". 
Regarding the dependent claims, the claims are rejected due to their dependence from the above cited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 5, 7-9, 11, 12-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. (U.S. 2018/0303504 A1) in view of Grace et al. (U.S. 2018/0008348 A1). 	
	Regarding claims 1, 4, 5, 8, 11, 12, 16, 17, and 20, Eggert et al. teach a catheter system and method for imparting pressure to induce fractures at a treatment site within or adjacent a blood vessel wall, comprising: 
	a catheter configured to advance to the treatment site, the catheter comprising an elongate shaft and a balloon that is coupled to the elongate shaft (e.g. fig. 1, item 12; fig. 4, item 12; fig. 6, item 12), the balloon having a balloon wall, the balloon being configured to expand to a first expanded configuration (e.g. para 45, "first pressure"),  suitable for anchoring the catheter in position relative to the treatment site (this functional limitation since it would be based on properties of the application, such as the diameter of the vessel occlusion), an inflation lumen in fluid communication with the balloon at a distal portion of the elongate shaft and in fluid communication with a fluid source at a proximal end of the elongate shaft (e.g. para 40, "inflation lumen"); 
	a fortified balloon inflation fluid that is configured to expand the balloon to the first expanded configuration, the fortified balloon inflation fluid including a base inflation fluid (e.g. para 43, "a fluid base such as saline, water…") and a fortification component being iron nanoparticles (e.g. para 43, "a plurality of iron particles suspending in or otherwise disposed within the fluid") the fortification component being configured to reduce a threshold for inducing plasma formation in the fortified balloon inflation fluid compared to the base inflation fluid, wherein the fortification component comprises one of carbon and iron (e.g. para 43, plasma formation during pressure generation would be at a lower threshold than saline or water), and wherein the fortification component is provided as a fortification component coating disposed on a surface of a structure that is in fluid communication with the base inflation fluid (e.g. para 47, "migrate to the surface of the balloon and protrude into the wall of the balloon"); and 
	Eggert et al. teach the limitations as discussed above but fail to explicitly teach a first light guide that is disposed along the elongate shaft and at least partially within the balloon, the first light guide being configured to be in optical communication with a light source and the fortified balloon inflation fluid, the light source being configured to provide sub-millisecond pulses of a light to the first light guide so that plasma formation and rapid bubble formation occur in the fortified balloon inflation fluid, thereby imparting pressure waves upon the treatment site.  In the same field of endeavor, Grace et al. teach a first light guide that is disposed along the elongate shaft, the first light guide being configured to be in optical communication with a light source, the light source being configured to provide sub-millisecond pulses of a light to the first light guide so that plasma formation and rapid bubble formation occur in the inflation fluid, thereby imparting pressure waves upon the treatment site (e.g. para 539, "nanoseconds"; para 541, "laser-induced pressure waves and/or vapor bubbles and additional resultant pressure waves").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a first light guide that is disposed along the elongate shaft and at least partially within the balloon, the first light guide being configured to be in optical communication with a light source and the fortified balloon inflation fluid, the light source being configured to provide sub-millisecond pulses of a light to the first light guide so that plasma formation and rapid bubble formation occur in the fortified balloon inflation fluid, thereby imparting pressure waves upon the treatment site.  Such a modification is a well-known method of inducing pressure waves, vapor bubbles, and cavitation events to disrupt a vascular occlusion and for fracturing calcium deposits (e.g. para 28).
	Regarding claims 7 and 19, Eggert et al. teach wherein the fortification component is configured to modify one of viscosity, density and surface tension of the fortified balloon inflation fluid compared to the base inflation fluid (the presence of nanoparticles would modify the density of the base inflation fluid).
	Regarding claim 9, Eggert et al. teach the step of, after activating an electromagnetic source, further expanding the balloon from the first expanded configuration to a second further expanded configuration (e.g. para 18 and 19).
	Regarding claim 13 and 14. The method of claim 8, wherein the sub-millisecond pulses of light from the light source are delivered at a frequency of between at least 1 Hz and 5000Hz.  Grace do teach sub-millisecond pulses of light from the light source are delivered at a frequency of between 1 Hz and 5000Hz (e.g. para 18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include sub-millisecond pulses of light from the light source being delivered at a frequency of between 1 Hz and 5000Hz in order to modulate the laser-induced pressure waves for disrupting vascular occlusions (e.g. para 36).

	Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. (U.S. 2018/0303504 A1) in view of Grace et al. (U.S. 2018/0008348 A1) in view of Castella et al. (U.S. 2008/0095714 A1).
	Regarding claims 2 and 10, Eggert et al. and Grace et al. teach the limitations as discussed above but may fail to explicitly teach wherein the fortification component includes an iron dextran.
Castella et al. teach using iron dextran (e.g. para 83; para 85).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include using iron dextran.  Such a modification is considered a well-known solution to contrast agent selection (e.g. para 83 and 91).  
	Regarding claim 3, Eggert et al. and Grace et al. teach the limitations as discussed above but may fail to explicitly teach wherein the iron dextran is present in the fortified balloon inflation fluid at a concentration of from at least 0.0001 millimole per liter (mmol/L) to 1.0 mmol/L.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the iron dextran at a concentration of from at least 0.0001 millimole per liter (mmol/L) to 1.0 mmol/L.  Such a modification is considered a design choice depending on the light absorption characteristics needed for the agent (e.g. para 83, "light absorption properties").

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. (U.S. 2018/0303504 A1) in view of Grace et al. (U.S. 2018/0008348 A1) in view of Allex et al. (U.S. 2010/0234875 A1).  Eggert et al. and Grace et al. teach the limitations as discussed above but may fail to explicitly teach wherein the base inflation fluid includes saline and contrast medium in a ratio of saline to contrast medium of from 25:75 volume percent to 75:25 volume percent.  However, in the same field of endeavor, Allex et al. teach an inflation fluid including saline and contrast medium in an amount of 70% or greater (e.g. para 79).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a saline to contrast amount of 70% or greater.  Such a modification would exhibit deflation rates that are up to 50% faster as compared to conventional balloons (e.g. para 79).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Egger et al. (U.S. 2018/0303504 A1) in view of Grace et al. (U.S. 2018/0008348 A1) in view of Bacino et al. (U.S. 2013/0226131 A1).  Eggert et al. and Grace et al. teach the limitations as discussed above but may fail to explicitly teach providing the fortification component disposed on the inside surface of the balloon wall and the base inflation fluid solvating the fortification component coating to form the fortified balloon inflation fluid.  However, in the same field of endeavor, Bacino et al. teach an agent that is solvated by inflation fluid (e.g. para 86).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include providing the fortification component disposed on the inside surface of the balloon wall and solvating the coating with inflation fluid.  Such a modification would allow for better protection of the therapeutic agent from release and the undesired perfusion of the agent until a response to inflation to a second pressure (e.g. para 86, "tends to protect the therapeutic agent from release or undesired dilution until perfusion begins in response to inflation to the second pressure").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674. The examiner can normally be reached 9am-1pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELMER M CHAO/Examiner, Art Unit 3793